 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   STEVE ROCKY NICKLAS,                              Case No. 1:18-cv-00119-NONE-EPG (PC)
11                      Plaintiff,                     ORDER DIRECTING THE CLERK OF
                                                       COURT TO ASSIGN A DISTRICT JUDGE
12          v.                                         AND CLOSE THE CASE
13   W. KOKOR and MS. MATA,                            (ECF NOS. 77 & 78)
14                      Defendants.
15

16          On March 12, 2020, the parties filed stipulations dismissing this action with prejudice and

17   with each party bearing its own costs and attorneys’ fees. (ECF Nos. 77 & 78). In light of the

18   parties’ stipulations, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii), and has been

19   dismissed with prejudice and without an award of costs or attorneys’ fees. Accordingly, the Clerk

20   of Court is DIRECTED to assign a district judge to this case for the purpose of closing the case

21   and then to CLOSE THIS CASE.

22
     IT IS SO ORDERED.
23

24      Dated:     March 13, 2020                               /s/
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
